 



EXHIBIT 10(i)
SCHEDULE II
     Ferro Corporation has entered into an executive employment agreement with
James F. Kirsch (Exhibit 10(f)).
     The Company has entered into change in control agreements substantially
identical with its form of change in control agreement (Exhibit 
10(i)) with the following current executive officers:
James C. Bays
Thomas M. Gannon
Ann E. Killian
James F. Kirsch
Celeste B. Mastin
Michael J. Murry
Barry D. Russell
Peter T. Thomas
     Ferro Corporation had entered into an executive employment agreement with
Hector R. Ortino which was substantially identical in all material respects to
the Form of Employment Contract (Exhibit 10(g)), except the lump sum severance
payment for Mr. Ortino was equal to a full year’s compensation (base salary and
incentive compensation) multiplied by three.
     The Company had entered into change in control agreements with the
following former executive officers where agreements have since terminated:
M. Craig Benson
Dale G. Kramer
Millicent W. Pitts

